Citation Nr: 1732583	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to November 1987.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, granted service connection for PTSD with major depressive disorder and assigned an initial 50 percent evaluation, effective April 4, 2008.  The Veteran indicated his disagreement with the RO's assignment of a 50 percent disability rating.  After being issued a statement of the case, the Veteran perfected his appeal by means of submission of a VA Form 9 in November 2014.  

In a January 2016 decision, the Board denied service connection for diverticulitis; a temporary total evaluation due to hospital treatment in excess of 21 days for diverticulitis; and a temporary total evaluation based on the need for convalescence following a July 15, 2009, colectomy.  The Board remanded the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD with major depressive disorder for additional evidentiary development.  Finally the Board remanded the following matters for the issuance of a Statement of the Case:  entitlement to increased initial evaluations and an earlier effective dates for a lumbar spine disability with degenerative arthritis; gastroesophageal reflux disease; a residual scar of the head, face, or neck; and entitlement to increased evaluations and earlier effective dates for status post C3-C5 fusion with degenerative arthritis and intervertebral disc syndrome involving deep peroneal nerve; a post-operative laparotomy scar; a scar on the neck (head to toe); a left peroneal nerve disability; and status post splenectomy.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

While the matter was in remand status, in an April 2017 rating decision, the RO increased the initial rating for the Veteran's PTSD with major depressive disorder to 70 percent, effective April 4, 2008.  Although a higher rating has been granted, this issue remains in appellate status, as the maximum available benefit has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With respect to the remaining issues remanded by the Board in January 2017, according to a June 2017 deferred rating decision, the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

The Veteran's PTSD with major depressive disorder is not productive of total social and occupational impairment, nor does it prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In April 2008, the Veteran submitted an original application for VA compensation seeking service connection for, inter alia, PTSD.  He contended that his PTSD was due to an in-service motor vehicle accident.  In support of his claim, the RO obtained VA clinical records and private treatment records identified by the Veteran for the period of September 2003 to February, 2016.  

In pertinent part, the VA medical records indicate a history of treatment for PTSD and depression.  In February 2009, a VA mental health evaluation indicated that the Veteran reported feelings of depression and anxiousness.  He denied a history of auditory or visual hallucinations, paranoid or grandiose delusions, or manic disorder symptoms.  He denied any homicidal ideation, suicidal thoughts, or psychotic symptoms.  His thoughts were organized and future oriented.  Symptoms of chronic sleep impairment were noted.  The Veteran was able to spell words forwards and backwards on the first try.  His insight and judgment were noted as fair to good.  The Veteran reported being employed at the Post Office for 18 years as a mail carrier, and working close to 40 hours per week.  He stated that he had not called off from work in the past month, but that he had taken at least 3 days off two months ago.  The diagnoses of major depression recurrent without psychosis and alcohol abuse were noted, with a GAF score of 60-65 assigned.  

The evidence of record includes psychiatric records from Dr. M.V. for the period of November 2003 to December 2013.  In pertinent part, a September 2009 clinical evaluation indicates that the Veteran exhibited symptoms of worsening depression that consisted of hopelessness, worthlessness, guilt, anxiety, panic attacks twice a week, impaired concentration, hygiene issues, isolation, anhedonia, paranoia, mood swings, quick to anger, poor judgement, and intrusive thoughts.  The examiner noted that the Veteran had a prior history of attending anger management classes, and that he had gone to jail for assaulting his wife.  Subsequent mental evaluations indicate the Veteran was prescribed medication and his reported symptoms were relatively consistent throughout.  Specifically, throughout the period of October 2009 to December 2013, he exhibited symptoms of depression, anxiety, paranoia, and irritability.  He denied hallucinations, as well as suicidal or homicidal thoughts.  The record reflected that the Veteran did not have hygiene issues or memory impairments.  His speech was noted as being within normal limits.  He was assigned GAF scores ranging from 65 to 75.  An October 2013 evaluation indicated that he exhibited the same symptoms previously stated, but reported feeling more anxious and agitated, and that he pushed his boss.  

In a February 2013 statement, a coworker reported that the Veteran had demonstrated loud and aggressive behavior at work due to his PTSD.  He stated that the Veteran snapped for no reason and scared several coworkers.  He stated that the Veteran's behavior had impacted his job performance, and he had taken FMLA many times because of his emotional issues.  

In January 2014, the Veteran underwent a VA psychiatric examination.  The diagnoses of PTSD, and major depressive disorder recurrent, severe and alcohol use disorder were noted.  The examiner noted that the Veteran's PTSD is associated with the re-experiencing of the motor vehicle accident trauma and some avoidance of related triggers.  The major depressive disorder is associated with the claimant's irritability, sense of worthlessness, sleep difficulties, loss of motivation, his depressed mood and withdrawal and isolation.  The alcohol use disorder is associated with drinking to excess to self-medicate and not think about events in his life.  The examiner determined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.

The Veteran's overall psychiatric symptoms included depression, anxiety, panic attacks more than once a week, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and including work or a work like setting.  The examiner concluded that it did not appear that the Veteran posed any threat of danger or injury to himself or others.  The examiner opined that the Veteran's PTSD was at least as likely as not incurred in or caused by in-service injury, event or illness.  

In a March 2014 rating decision, the RO granted service connection for PTSD, with major depressive disorder and assigned an initial 50 percent evaluation for that disability, effective April 4, 2008.

In November 2014, the Veteran initiated an appeal of the RO's determination, arguing that the record supported the assignment of a rating in excess of 50 percent.  

In December 2015 and March 2017 statements, the Veteran's wife reported that they had been married for over 15 years, and that the Veteran's PTSD had affected their relationship, as well as the relationships with his children.  She stated that the Veteran seems perfectly normal, then at other times he is very irrational, mean, cold hearted, emotional, and impatient.  She reported that he is easily startled, experiences nightmares, and becomes aggressive as he sleeps.  The Veteran's wife also indicated that he could not ride as a passenger in a vehicle, due to his nervousness.

The Veteran was afforded a VA psychiatric examination in March 2017.  The diagnoses of PTSD, major depressive disorder recurrent severe, and alcohol use disorder were noted.  The examiner determined that the Veteran's PTSD symptoms were nightmares, avoidance behaviors (e.g. not liking to be a passenger in cars), guilt, reckless behaviors, and irritability.  His major depressive disorder (MDD) symptoms were noted as anhedonia, neglect of his personal hygiene, depressed mood, social isolation, and persistent depressed mood.  The examiner opined that the Veteran is likely self-medicating his PTSD and major depressive disorder symptoms with alcohol.  The examiner also concluded that the Veteran's alcohol use disorder symptoms were increased tolerance, cravings for alcohol, negative consequences associated with alcohol use, and unsuccessful attempts to control his alcohol use.  The examiner determined that the Veteran's psychiatric symptoms produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he had been employed by the U.S. Postal Service for the past 27 years.  He stated that he had used all of his vacation time and sick leave in addition to using one month of FMLA due to issues with focusing, depression, and dealing with feeling aggravated at work.

The Veteran's symptoms were also noted to include neglect of personal appearance and hygiene.  The examiner noted that the Veteran's wife stated that she reminds him to shower and wash his hands, and that at times he will wear dirty clothing.  The Veteran's symptoms also included difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; flattened affect, impaired judgment, anxiety, chronic sleep impairment, depressed mood; forgetting directions, names, and recent events; and mild memory loss.  The examiner noted that the Veteran was alert and oriented to all spheres.  The Veteran was dressed in his Postal Service uniform, and his mood was mildly depressed, while his affect was constricted.  The examiner opined that the Veteran should not be considered a current imminent or increased risk.  

In an April 2017 rating decision, the RO increased the rating for the Veteran's posttraumatic stress disorder PTSD with major depressive disorder to 70 percent, effective April 4, 2008.  In a May 2017 statement, the Veteran contended that his disability is more severe than the 70 percent evaluation indicates.  

In a September 2015 letter, the Veteran and his attorney were notified that his requested Board videoconference hearing had been scheduled for October 2015.  In an October 2015 letter, however, the Veteran's attorney withdrew his request for a Board hearing. 


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The criteria for rating psychotic disorders are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9210. 

Under those criteria, a 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders. 

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.   

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)). 

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran seeks a higher rating for his service-connected PTSD.  He reports that the rating currently assigned does not reflect the severity of his disability.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the Veteran's PTSD with major depressive disorder.

As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The record demonstrates that the Veteran's overall disability picture does not more nearly approximate the criteria for a 100 percent evaluation during any period of the appeal.  The Veteran has not exhibited a level of impairment consistent with the 100 percent criteria, nor have his symptoms caused total occupational and social impairment.  Mauerhan, supra, Vazquez-Claudio, supra. 

As delineated in detail above, the evidence indicates that the Veteran does not have gross impairment in thought processes or communication, nor is he disoriented to time or place.  For example, in a February 2009 VA medical record, the Veteran's thoughts were organized and future oriented.  The Veteran was able to spell words forwards and backwards on the first try.  His insight and judgment were noted as good to fair.  In addition, clinical records from Dr. M.V. revealed that the Veteran's speech has been within normal limits.  Most recently, the March 2017 VA examiner noted that the Veteran was alert and oriented to all spheres.  The March 2017 VA examiner noted that the Veteran had mild memory loss, however, the evidence shows that it is not of such a severity to rise to the level of memory loss for names of close relatives, own occupation, or own name.  

As set forth above, repeated examination has shown that the Veteran's service-connected psychiatric disability is not manifested by persistent delusions or hallucinations.  In addition, although the Veteran has a history of one three day period of incarceration for assaulting his spouse and has reportedly had altercations with some of his coworkers, the evidence shows that it has been determined that he is not a persistent danger to himself or others.  Additionally, although he has been noted to have hygiene issues, including a neglect of his personal appearance and needing reminders from his spouse to wash his hands, he is not unable to perform activities of daily living, including maintenance of a minimal level of personal hygiene.

The Board concludes that the overall record indicates that the Veteran's service-connected psychiatric symptomatology is not productive of total social and occupational impairment.  The clinical evidence of record indicates that the Veteran's symptomatology does not rise to that level.  For example, the January 2014 VA examiner concluded that the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity.  The March 2017 VA examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In addition, the Board notes that despite having difficulties at work which require him to take time off, the Veteran has remained employed full-time with a single employer for the past 27.  Similarly, he has also remained married to his wife for over 17 years.  Overall, it cannot be said that the Veteran's service-connected psychiatric symptomatology are productive of total occupational and social impairment.  

The Board notes that this conclusion is supported by the GAF scores recorded throughout the period on appeal.  As set forth above, the GAF scores of record have ranged between 60 and 75 during the appeal period.  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed  mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned do not support a 100 percent rating for PTSD with major depressive disorder, nor do the narratives contained in the lay statements, treatment records, and examination reports of the Veteran's psychological symptomatology. 

In reaching this determination, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Again, however, the record shows that the Veteran remains employed on a full-time basis.  Although he reports that he has lost many days from work as a result of his service-connected psychiatric symptomatology, as set forth above, the Veteran has been awarded a 70 percent rating in recognition of the severity of his symptoms and the impact of those symptoms on his occupational functioning.  That high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The record does not show, nor has the Veteran or his attorney specifically contended, that he is unemployable.  Again, he remains employed on a full-time basis and has been gainfully employed in that position for many years.  

After considering the evidence of record, the Board finds that the Veteran's PTSD with major depressive disorder symptoms do not more closely approximate the criteria for a 100 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra; 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD with major depressive disorder is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


